In this action the plaintiff seeks to recover for expenses and obligations incurred for medical treatment, nursing, etc., of her minor daughter, Myrtle McKirryher, due to injuries sustained by her being struck by an automobile driven by the defendant Yager. Verdict and judgment in the trial court were for the plaintiff. The material facts are the same as in Myrtle McKirryher, b.n.f.
v. Yager, ante, page 336, 24 A.2d. 331, in which we held that defendant's motion for a directed verdict should have been granted because of contributory *Page 349 
negligence on the part of the plaintiff. Since the contributory negligence of Myrtle is a bar to this action brought by her parent, Minum M. Farrell v. Greene et al., 110 Vt. 92, 2 A.2d. 196; Tidd v. Skinner et al., 225 N.Y. 422, 122 N.E. 247, 3 A.L.R. 1145, 1151; Wueppesahl v. Connecticut Co., 87 Conn. 710,89 A. 166) the decision in that case is conclusive in this.
Judgment reversed and judgment for the defendant to recover hiscosts.
                         ON RE-ARGUMENT
BUTTLES, J.
The motion for reargument in the case of Myrtle McKirryher,b.n.f. v. Theron A. Yager, ante, page 336 and the reargument that was ordered and had therein applies also to this case. The result of our consideration of the reargument is the same in this case as in the other.
No change or modification of the previous order is required asa result of the reargument. Let full entry go down.